Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-18-00611-CV

                           IN THE INTEREST OF S.G. IV, a Child

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-16418
                          Honorable Martha Tanner, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, this appeal is DISMISSED.
Appellant’s motion for leave to file late notice of appeal is MOOT. Costs of the appeal are taxed
against appellant.

       SIGNED October 17, 2018.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice